                                                                   Case 1:16-bk-12255-GM             Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                          Desc
                                                                                                      Main Document    Page 1 of 39


                                                                   1       Jeremy V. Richards (CA Bar No. 102300)
                                                                           John W. Lucas (CA Bar No. 271038)
                                                                   2       PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor
                                                                   3       Los Angeles, CA 90067
                                                                           Tel: 310/277-6910
                                                                   4       Facsimile: 310/201-0760
                                                                           E-mail: jrichards@pszjlaw.com
                                                                   5                jlucas@pszjlaw.com

                                                                   6       Attorneys for David K. Gottlieb, Chapter 7 Trustee of the Estates
                                                                           of Solyman Yashouafar and Massoud Aaron Yashouafar
                                                                   7
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   8                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                                    SAN FERNANDO VALLEY DIVISION

                                                                  10       In re:                                                  Case No.: 1:16-bk-12255-GM
                                                                  11       SOLYMAN YASHOUAFAR and MASSOUD                          Chapter 7
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           AARON YASHOUAFAR,1
                                                                  12                                                               Jointly Administered
                                                                                                           Debtors.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               Case No.: 1:16-bk-12255-GM
                                           ATTORNEYS AT LAW




                                                                           In re:
                                                                  14                                                               Chapter 7
                                                                           SOLYMAN YASHOUAFAR,
                                                                  15                                                               Case No.: 1:16-bk-12408-GM
                                                                                                           Debtor.
                                                                  16                                                               Chapter 7
                                                                           In re:
                                                                  17                                                               SUBMISSION OF SECOND AND FINAL
                                                                           MASSOUD AARON YASHOUAFAR,                               APPLICATION OF BERKELEY RESEARCH
                                                                  18                                                               GROUP FOR ALLOWANCE AND
                                                                                                           Debtor.                 PAYMENT OF COMPENSATION AND
                                                                  19                                                               REIMBURSEMENT OF EXPENSES;
                                                                           Affects:                                                DECLARATION OF VERNON L. CALDER
                                                                  20
                                                                            Both Debtors                                          Date: December 22, 2020
                                                                  21        Solyman Yashouafar                                    Time: 10:00 a.m.
                                                                            Massoud Aaron Yashouafar                              Place: Courtroom 303
                                                                  22                                                                      U.S. Bankruptcy Court
                                                                                                           Debtors.                       21041 Burbank Blvd.
                                                                  23                                                                      Woodland Hills, CA 91367
                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       1
                                                                        The Debtors, together with the last four digits of each Debtor’s social security number are: Solyman Yashouafar
                                                                  28   (5875) and Massoud Aron Yashouafar (6590).


                                                                       DOCS_LA:318638.1 32274/001
                                                                   Case 1:16-bk-12255-GM            Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48             Desc
                                                                                                     Main Document    Page 2 of 39


                                                                   1           David K. Gottlieb, chapter 7 trustee (the “Trustee”) through his counsel of record, hereby

                                                                   2   submits the second and final fee application of Berkeley Research Group, Accountants and Financial

                                                                   3   Advisors to the Trustee.

                                                                   4   Dated: December 1, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5                                                By:       /s/ Jeremy V. Richards
                                                                                                                              Jeremy V. Richards
                                                                   6
                                                                                                                              John W. Lucas
                                                                   7
                                                                                                                              Attorneys for David K. Gottlieb,
                                                                   8                                                          Chapter 7 Trustee

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          2
                                                                       DOCS_LA:318638.1 32274/001
     Case 1:16-bk-12255-GM        Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48   Desc
                                   Main Document    Page 3 of 39



 1    Vernon L. Calder, CPA
      Berkeley Research Group
 2    2029 Century Park East, Suite 1250
 3    Los Angeles, California 90067
      Telephone No.: (310) 499-4730
 4    Facsimile No.: (310) 557-8982
      Email: vcalder@thinkbrg.com
 5
      Accountants and Financial Advisors for David K. Gottlieb, Chapter 11 Trustee
 6
      of the Estates of Solyman Yashouafar and Massoud Aaron Yashouafar
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
                                SAN FERNANDO VALLEY DIVISION
10
11    Inre                                            Case No.: 1:16-bk-12255-GM

12    SOLYMANYASHOUAFAR,and                           Chapter 11
13    MASSOUD AARON YASHOUAFAR,
                                                      Jointly Administered
14                                Debtors.
15    Inre                                            Case No.: 1:16-bk-12255-GM
16
      SOLYMAN YASHOUAFAR,                             Chapter 11
17
                                  Debtor.             Jointly Administered
18
                                                      Case No. 1:16-bk-12408-GM
19    In re:
                                                      Chapter 11
20    MASSOUD AARON YASHOUAFAR,
21                               SECOND AND FINAL APPLICATION OF
                                  Debtor.
                                 BERKELEY RESEARCH GROUP FOR
22   1+----------------1 ALLOWANCE AND PAYMENT OF
                                 COMPENSATION AND
23   Affects:                    REIMBURSEMENT OF EXPENSES;
24    lit Both Debtors           DECLARATION OF VERNON L.
                                 CALDER
25    D Solyman Yashouafar
      D Massoud Aaron Yashouafar Date: December 22, 2020
26
                                 Time: 10:00 a.m.
27                               Place: Courtroom 303
                                        U.S. Bankruptcy Court
28                                      24014 Burbank Blvd.
                                        Woodland Hills, CA 91367

                                                1
     Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                Desc
                                    Main Document    Page 4 of 39


 1   TO THE HONORABLE GERALDINE MUND, UNITED STATES BANKRUPTCY
 2   JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; THE CHAPTER 11
 3   TRUSTEE; AND OTHER PARTIES IN INTEREST:
 4          Berkeley Research Group ("BRO" or "Applicant"), as accountants and financial advisors
 5   in the above-captioned estates, respectfully represent:
 6                                                    L
 7                                          INTRODUCTION
 8          BRO respectfully applies under 11 U.S.C. §§ 330, 331, 503(b), and 507(a)(2) and Local
 9   Bankruptcy Rule 2016-1 for final approval and authorization of payment for compensation for
10   services rendered, and reimbursement of expenses incUtTed, from December 1, 2018 through
11   November 20, 2020 (the "Application").
12          BRO has previously requested compensation. During the period covered by the First
13   Interim Application, September 21, 2016 through November 30, 2018,. BRO incUtTed fees in
14   the amount of$123,312.00 and expense reimbursement in the amount of$9,857.25 for a total
15   previously requested of$133,169.25. The full amount of previously requested fees and expenses
16   was approved by the Court. However, there was a holdback of a portion of the approved fees
17   and expenses that has yet to be paid. The amount of holdback for approved fees and expenses
18   associated with the First Interim Fee Application that has yet to be paid is $61,656.00.
19          During the period covered by this Second and Final Fee Application, December 1, 2018
20   through November 20, 2020, (the "Second and Final Reporting Period"), BRO incurred fees in
21   the amount of $29,315.50 representing 65.6 hours of services to the estates, for which it seeks
22   approval on a final basis. Fees incurred during the Chapter 11 period total $11,010.00
23   representing 24.7 hours of services to the estates, while fees incurred during the Chapter 7 period
24   total $18,305.50 representing 40.9 hours of services to the estates. BRO also advanced expenses
25   during the Second and Final Reporting Period related to its services in the amount of$26,088.75
26   for which it seeks final allowance for reimbursement and for authorization of payment for these
27   fees and expenses. Expenses advanced during the Chapter 11 period total $4,008.08, while
28   expenses advanced during the Chapter 7 period total $22,080.67.



                                                  2
     Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                Desc
                                    Main Document    Page 5 of 39


 1

 2                  In total, Applicant requests final approval of fees and expenses associated with
 3   the First Interim Fee Application in the amount of $123,312.00 in fees and $9,857.25 in
 4   expenses. Applicant also seeks payment of the holdback amount of$61,656.00 associated with
 5   the First Interim Fee Application. Applicant also requests final approval and payment of fees
 6   and expenses associated with this Second and Final Fee Application in the amount of $29,315.50
 7   and $26,088.75, respectively. The total amount of payment requested is $117,060.25, consisting
 8   of $61,656.00 in holdback from the First Interim Fee Application and $29,315.50 in fees and
 9   $26,088.75 in expenses from this Second and Final Fee Application. The total amount of
10   payment requested consists of Chapter 11 period fees and expenses in the amount of $76,674.08
11   and Chapter 7 period fees and expenses in the amount of $40,386.17.
12

13          A.      Exhibits to this Application
14          The nature and extent of BRO services during this Second and Final Reporting Period,
15   and other information, are described in subsequent paragraphs and in the following exhibits to
16   this Application:
17          Exhibit "A" provides the detailed time entries for the services provided by category by
18   BRO as well as the details of all costs expended.
19          Exhibit "B" includes the resumes that describe the education and qualifications of the
20   professionals and paraprofessionals for BRO whose time constitutes the basis for this
21   Application.
22          B.      Reasonableness of Rates
23          Each year, BRG attempts to gather accurate information about rates charged by
24   comparable accounting firms for comparable services to ensure its rates are competitive. BRO
25   is informed and believes the rates charged by its staff and accountants are fair and reasonable in
26   light of the rates charged by comparable firms. By way of example, Mr. Calder had an hourly
27   rate of $650 during the 2020 billing period that is among the highest rates of any professional of
28   BRG whose time is included in this Application. As set forth in Mr. Calder's resume (Exhibit



                                                   3
     Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                Desc
                                    Main Document    Page 6 of 39


 1   "B"), Mr. Calder has over 35 years of public accounting experience. Applicants are informed
 2   and believe professionals at Mr. Calder's level at so-called "Big-Four" accounting firms, with
 3   whom Applicant competes, have hourly rates as high, or higher, than the rates of Applicant.
 4          The average hourly billing rate for BRG was $446.88. The rates charged in these cases
 5   are the same rates charged by Applicant's personnel to solvent clients where Applicant ordinarily
 6   receives payment in full within less than 90 days. Applicant carefully reviewed all time charges
 7   to ensure they were reasonable and non-duplicative. Costs and disbursements were also
 8   reviewed. Time was billed in tenths of an hour.
 9          During January of each year, BRG revises its billing rates for new cases accepted
10   thereafter and for pending cases in the coming year based on facts described above. All services
11   included in this Application were billed at the applicable standard hourly rates.
12                                                    IL
13                                           BACKGROUND
14          A.      Procedural Background
15          On or about August 3, 2016, petitioning creditors Fereydoun Dayani, Yona Samih, and
16   N&S Investment, LLC c/o Sina Navidbakhsh (the "Petitioning Creditors" filed an involuntary
17   petition under chapter 11 of the title 11 of the United States Code (the "Bankruptcy Code")
18   against debtor Solyman Yashouafar ("S. Yashouafar"), bearing case number 16-12255.
19          On or about August 3, 2016, the Petitioning Creditors filed an involuntary petition for
20   relief under chapter 11 of title 11 of the Bankruptcy Code against debtor Massoud Aaron
21   Yashouafar ("M. Yashouafar"), bearing case number 16-12408.
22          On or about September 9, 2016, the Petitioning Creditors and S. Yashouafar entered into
23   a Stipulation for Entry for Order For Reliefand Appointment of Chapter 11 Trustee, which

24   stipulation was granted by Order entered on September 12, 2016.
25           On or about September 9, 2016, the Petitioning Creditors and M. Yashouafar entered
26   into a Stipulation for Entry for Order For Reliefand Appointment of Chapter 11 Trustee, which
27   stipulation was granted by Order entered on September 20, 2016.
28



                                                  4
     Case 1:16-bk-12255-GM        Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48               Desc
                                   Main Document    Page 7 of 39


 1          On or about September 16, 2016, the United States Trustee (the "UST") filed its Notice o
 2   Appointment of Chapter 11 Trustee, appointing David K. Gottlieb as Chapter 11 Trustee in S.
 3   Yashouafar' s chapter 11 case.
 4          On or about September 16, 2016, the UST filed an Application for Order Approving
 5   Appointment of Trustee in the S. Yashouafar case, which application was granted by Order
 6   entered on September 16, 2016. On September 19, 2016, the Court entered an Order for Relief
 1   and Order to File Schedules, Statements and List(s).
 8           On or about September 16, 2016, the United States Trustee (the "UST'') filed its Notice
 9   ofAppointment of Chapter 11 Trustee, appointing David K. Gottlieb as Chapter 11 Trustee in S.
10   Yashouafar's chapter 11 case [Docket No. 91]
11          On or about September 16, 2016, the UST filed an Application for Order Approving
12   Appointment of Trustee in the S. Yashouafar case, which application was granted by Order
13   entered on September 20, 2016. On September 19, 2016, the Court entered an Order for Relief
14   and Order to File Schedules, Statements and List(s).
15          On or about September 30, 2016, the Trustee filed a Motion for Order Directing Joint
16   Administration ofRelated Cases Pursuant to Federal Rule ofBankruptcy Procedure 1015(B) in
17   the S. Yashouafar case, which order was entered on October 18, 2016.
18          On or about September 30, 2016, the Trustee filed a Motion for Order Directing Joint
19   Administration ofRelated Cases Pursuant to Federal Rule ofBankruptcy Procedure 1015(B) in
20   the M. Yasbouafar case, which order was entered on October 18, 2016.
21          On or about November 16, 2016, the Court entered an order authorizing the Trustee's
22   employment of BRO as accountants and financial advisors, effective September 21, 2016.
23          On October 25, 2019 the M. Yashouafar Chapter 11 case and the S. Yashouafar Chapter
24   11 case were both converted to cases under Chapter 7.
25                                                   III.
26                           SUMMARY DESCRIPTION OF SERVICES
27          Without limiting the detail of BRO' s services contained in Exhibit "A", following are
28   summary descriptions of the services provided during the Second Interim Reporting Period:



                                                 5
     Case 1:16-bk-12255-GM        Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                 Desc
                                   Main Document    Page 8 of 39


 1          A.      700 - Tax Analysis
 2                  (Hours: 6.60; Fees: $3,783.SO)
 3          At the request of the Trustee, Applicant researched and identified necessary tax
 4   infonnation to determine taxable gain/loss from various proposed asset dispositions. Applicant
 5   consulted with Trustee and counsel regarding the tax ramifications of proposed Abselet
 6   Settlement. Applicant analyzed additional documents in order to identify other tax issues to be
 7   addressed in the case.
 8          B.      710 - Tax Return Preparation
 9                  (Hours: 52.60; Fees: $21,982.00)
10          Applicant analyzed financial records, tax documents and other relevant information
11   needed to prepare bankruptcy estate income tax returns for tax year(s) 2018, 2019 and 2020 for
12   both the Solyman and Massoud estates. Applicant prepared supporting work papers for each year
13   2018, 2019 and 2020. BRO prepared all required federal and state income tax returns for year(s)
14   2018, 2019 and 2020 for both the Solyman and Massoud estates. The completed returns were
15   reviewed to ensure completeness and accuracy. Corrections were made as was required. All
16   finalized federal and state income tax returns for year(s) 2018, 2019 and 2020 were caused to be
17   filed with the proper taxing authorities. Applicant prepared required 2018 and 2019 federal
18   information returns (Fonn(s) 1099) and filed with appropriate taxing authorities.
19          C.      920-Fee Application
20                  (Hours: 6.4; Fees: $3,550.00)
21          Applicant prepared its First Interim Fee Application for the period September 21, 2016
22   through November 30, 2018 and its Second and Final Fee applications for the period December
23   1, 2018 through November 20, 2020.
24                                                   IV.
25                            SUMMARY DESCRIPTION OF EXPENSES
26          The Trustee incurred out-of-pocket costs in connection with services rendered to the
27   estates, summarized as follows:
28          A.      Data Research and Retrieval ($8.40)



                                                 6
     Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                Desc
                                    Main Document    Page 9 of 39


 1          This represents the actual Pacer charges for retrieval of pleadings and information from
 2   the Court docket and data retrieval of certain tax documents and programs. Also included are
 3   actual tax software charges associated with income tax return preparation.
 4          B.      Overnight/Messenger Deliveries ($103.67)
 5          This consists of actual costs of overnight and messenger deliveries of documents.
 6          C.      Document Moving and Storage ($25,974.18)
 7          This is actual cost of moving and storing case documents
 8          D.      Postage ($2.50)
 9          This cost represents actual postage costs.
10
11                                                    ~

12                                            CONCLUSION
13          Applicant believes compensation awarded herein will account for the quality of services
14   rendered, the complexity of the issues at hand, the desirability of employment, the results
15   obtained and the contingency thereof, as well as the actual hours expended. Applicant believes
16   payment of its fees is justified when weighed against the benefit of its work, as described above.
17          No agreement exists between Applicant and any other person for the sharing of
18   compensation that is received in connection with this case, except for the widerstanding
19   concerning compensation among its shareholders.
20          Notice of this fee application has been given to creditors and parties in interest.
21          WHEREFORE, Applicant respectfully requests the following: (a) final allowance for the
22   fees and expenses incurred during the First Interim Reporting Period in the amount of
23   $123,312.00 and $9,857.25, respectively; (b) payment of the holdback amount associated with
24   the First Interim Reporting Period in the amount of $61,656; (c) final allowance and payment for
25   fees and expenses incurred during this Second and Final Reporting Period in the amount of
26   $29,315.50 and $26,088.75 respectively, for a total payment of $117,060.25 (Chapter 11 fees an
27   expenses of$76,674.08 and Chapter 7 fees and expenses of $40,386.17); and (d) any other relief
28   that the Court deems just and proper.


                                                  7
     Case 1:16-bk-12255-GM    Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48   Desc
                              Main Document    Page 10 of 39


 1

 2   Dated: November ~~2020                  Respectfully submitted,
 3

 4

 5

 6                                           Vernon L. Cal er
                                             Berkeley Research Group
 7

 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         8
     Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                 Desc
                                   Main Document    Page 11 of 39


 1                             DECLARATION OF VERNON L. CALDER
 2   I, Vernon L. Calder, declare as follows:
 3           I am a Certified Public Accountant and am a managing director in the firm of Berkeley
 4   Research Group ("BRG"). I have read the foregoing Second and Final Application ofBerkeley
 5   Research Group for Allowance and Payment ofCompensation and Reimbursement ofExpenses
 6   (the "Application") and know the contents thereof. I certify that the facts stated therein are true
 7   of my own knowledge, except for those stated upon information and belief, which I believe to be
 8   true.
 9           BRG has previously requested compensation. Owing the period covered by the First
10   Interim Application, September 21, 2016 through November 30, 2018,. BRG incurred fees in
11   the amountof$123,312.00 and expense reimbursement in the amount of$9,857.25 for a total
12   previously requested of$133,169.25. The full amount of previously requested fees and expenses
13   was approved by the Court. However, there was a holdback of a portion of the approved fees
14   and expenses that has yet to be paid. The amount of holdback for approved fees and expenses
15   associated with the First Interim Fee Application that has yet to be paid is $61,656.
16           During the period covered by this Second and Final Fee Application, December 1, 2018
17   through November 20, 2020, (the "Second and Final Reporting Period"), BRG incurred fees in
18   the amount of$29,315.SO representing 65.6 hours of services to the estates, for which it seeks
19   approval on a final basis. Fees incurred during the Chapter 11 period total $11,010.00
20   representing 24. 7 hours of services to the estates, while fees incurred during the Chapter 7 period
21   total $18,305.50 representing 40.9 hours of services to the estates. BRO also advanced expenses
22   during the Second and Final Reporting Period related to its services in the amount of$26,088.75
23   for which it seeks final allowance for reimbursement and for authorization of payment for these
24   fees and expenses. Expenses advanced during the Chapter 11 period total $4,008.08, while
25   expenses advanced during the Chapter 7 period total $22,080.67.
26           In total, Applicant requests final approval of fees and expenses associated with the First
27   Interim Fee Application in the amount of$123,312.00 in fees and $9,857.25 in expenses.
28   Applicant also seeks payment of the holdback amount of $61,656.00 associated with the First



                                                   9
     Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48              Desc
                                   Main Document    Page 12 of 39


 1   Interim Fee Application. Applicant also requests final approval and payment of fees and
 2   expenses associated with this Second and Final Fee Application in the amount of$29,315.SO and
 3   $26,088.75, respectively. The total amount of payment requested is $117,060.25, consisting of
 4   $61,656.00 in holdback from the First Interim Fee Application and $29,315.50 in fees and
 5   $26,088.75 in expenses from this Second and Final Fee Application. The total amount of
 6   payment requested consists of Chapter 11 period fees and expenses in the amount of $76,674.08
 7   and Chapter 7 period fees and expenses in the amount of$40,386.17.
 8          I believe the Application substantially complies with the U.S. Trustee Guidelines
 9   concerning professionals' fee applications.
10          I declare under penalty of perjury under the laws of the United States of America that the
11   facts stated herein are true and correct to the best of my knowledge. Executed this g£~y of
12   November, 2020, at Salt Lake City, Utah.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   10
Case 1:16-bk-12255-GM   Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48   Desc
                        Main Document    Page 13 of 39




                             EXHIBIT A
    Case 1:16-bk-12255-GM                 Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                          Desc
                                          Main Document    Page 14 of 39
                                                    •a•G•           ..   •oecc-•


                                                   .. ..•   •   •

                                                                         •
                                                                             r.

                                                                             (I
                                                                                  •

                                                                                  •
                                                                                      ..

                                                                                      0
                                                                                            •

                                                                                            •
                                                                                                -

                                                                                                •


                                                                e   4    •   •    9   •     ,




David K. Gottlieb, Chapter 7 Trustee                                                                                        November 24, 2020
15233 Ventura Blvc., 9th Floor                                                                                      Client-Matter: 10243-15107
Sherman Oaks, CA 91403                                                                                                        Invoice#: 105395
                                                                                                                           Tax ID# XX-XXXXXXX


        RE: Yashouafar Chapter 11 Bankruptcy

        Services Rendered From December 1, 2018 Through October 25, 2019

                     Professional Services                                                          $   11,010.00     USO
                     Expenses Incurred                                                                   4,008.08
                      CURRENT CHARGES                                                               $   15,018.08     USD

                     OTHER OUTSTANDING INVOICES AS OF TODAY
                     Invoice # 74384 - Dated 01/07/19                                      61,656.00


                                               PAYMENT IS DUE UPON RECEIPT

Please direct questions regarding this invoice to: Vernon Calder at (801) 321-0053 or vcalder@thlnkbrg.com.

Please remit payment by check to:                       Please remit payment by wire or ACH to:
Berkeley Research Group, LLC                            Bank Name:      PNC Bank, N.A.
2200 Powell Street, Suite 1200                          SWIFT:          PNCCUS33
Emeryvllle, CA 94608                                    ABA #:          031207607
                                                        Account Name: Berkeley Research Group, LLC
                                                        Account#:       8026286672
                                                        Reference:      105395

                                                        Remittance advices are to be sent to:
                                                        remitadvice@thlnkbrg.com

HDue to COVID-19, we are kindly requesting all payments to be made electronically.
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                           Desc
                                       Main Document    Page 15 of 39
                                       "   •   •   ..,   •         •   •   •    u   •   •   'f




To: David K. Gottlieb, Chapter 7 Trustee                                                                           Page 2of7
RE: Yashouafar Chapter 11 Bankruptcy                                                                         Invoice# 105395
                                                                                                 Client-Matter: 10243-015107

Services Rendered From December 1, 2018 Through October 25, 2019

PROFESSIONAL SERVICES
                                                                                ~                  Hours          Amount
Manaslng Director
  Vernon Calder                                                                640.00               8.80          5,632.00

Associate Director
  Leif Larsen                                                                  475.00               9.70          4,607.50

Case Assistant
   Evelyn Perry                                                                170.00               1.20            204.00
   Kellee Calder                                                               135.00               1.90            256.50
   Victoria Calder                                                             100.00               3.10            310.00

Total Professfonal Services                                                                        24.70         11,010.00

EXPENSES

Data Research                                                                                                         8.40
Express Messenger/Shipping                                                                                           27.00
Other                                                                                                             3,972.68
Total Expenses                                                                                                    4,008.08
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                  Desc
                                       Main Document    Page 16 of 39
                                       . ..          •   4   I   •   •   -+   •




                                       ..     ,. .                                *   •   \.   •   It




To: David K. Gottlieb, Chapter 7 Trustee                                                                                  Page3 of7
RE: Yashouafar Chapter 11 Bankruptcy                                                                                Invoice# 105395
                                                                                                        Client-Matter: 10243-015107

SUMMARY BY TASK CODE

 Task Code    Description                                                                                  Hours         Amount
    700       Tax Analysis                                                                                   3.40        2,060.50
    710       Tax Return Preparation                                                                        16.70        6,569.50
    920       Fee Application                                                                                4.60        2,380.00

Total Professional Services                                                                                24.70        11,010.00
    Case 1:16-bk-12255-GM                  Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                      Desc
                                           Main Document    Page 17 of 39




To: David K. Gottlieb, Chapter 7 Trustee                                                                        Page4of7
RE: Yashouafar Chapter 11 Bankruptcy                                                                       Invoice # 105395
                                                                                               Client-Matter: 10243-015107

Services Rendered From January 4, 2019 Through October 25, 2019

DETAIL OF PROFESSIONAL SERVICES

                                              Description                                                        Amount

Task Code: 700 - Tax Analysis
01/29/19     Leif Larsen                      Analyzed potential tax Impact to          0.40     475.00           190.00
                                              estate's regarding settlement
                                              proceeds.
01/30/19      Vernon catder                  Read and analyzed Abselet Settlement       0.80     640.00           512.00
                                             Agreement to Identify potential tax
                                             Issues.
01/30/19      Vernon Calder                  Discussed via telephone with Tom           0.30     640.00           192.00
                                             Jeremiassen regarding tax Issues
                                             related to Abselet Settlement.
01/30/19      Leif Larsen                    Analyzed tax Implication of settlement     0.30     475.00           142.50
                                             proceeds.
02/06/19      Vernon Calder                  Participated In conference call with       0.90     640.00           576.00
                                             Diane Conniff and Tom Jeremiassen
                                             regarding historical background and
                                             tax analysis of Roosevelt Lofts, Inc and
                                             sale of Oklahoma property.
02/06/19      Vernon calder                  Participated In conference call            0.20     640.00           128.00
                                             regarding tax Issues related to Abselet
                                             settlement.
09/23/19      Vernon Calder                  Analyzed Issues related to proper          0.50     640.00           320.00
                                             Income tax reporting of funds received
                                             from JCBL Trust.
                                             Total for Task Code 700                    3.40                    2,060.50

Task Code: 710 - Tax Return Preparation
01/14/19     Victoria Calder            Analyzed 2018 transaction ledgers In            0.20     100.00            20.00
                                        conjunction with preparation of IRS
                                        form(s) 1099.
03/26/19      Kellee Calder                  Analyzed 2018 Form 2 to determine          0.90     135.00           121.50
                                             taxable income and deductible
                                             expenditures for Solyman Vashouafar.
03/26/19      Kellee Calder                  Analyzed 2018 Form 2 to determine          0.90     135.00           121.50
                                             taxable income and deductible
                                             expenditures for Massoud Vashouafar.
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                           Desc
                                       Main Document    Page 18 of 39
                                                           ,   ...              .. .
                                       •   •   •       0   •            •   *   •   •



To: David K. Gottlieb, Chapter 7 Trustee                                                                          Page 5 of 7
RE: Yashouafar Chapter 11 Bankruptcy                                                                        Invoice# 105395
                                                                                                Client-Matter: 10243-015107

Date          Name                             Description                              Hours        Rate         Amount
03/27/19      Kellee Calder                    Analyzed 2018 Form 2 to determine         0.10      135.00            13.50
                                               taxable Income and deductible
                                               expenditures for Massoud Yashouafar.
04/01/19      Victoria Calder                  Prepared Solyman Yashouafar 2018          0.20      100.00            20.00
                                               extension form 7004.

04/01/19      Victoria Calder                  Prepared Massoud Yashouafar 2018          0.20      100.00            20.00
                                               extension form 7004.
04/10/19      Vernon Calder                    Reviewed IRS Form 7004, Application       0.20      640.00           128.00
                                               for Automatic Extension of Time, for
                                               2018 income tax returns.

09/23/19      Leif Larsen                      Reviewed and referenced the 2018          0.40      475.00           190.00
                                               income tax returns and supporting
                                               work papers of the Massoud
                                               bankruptcy estate.

09/23/19      Leif Larsen                      Prepared the 2018 Income tax returns      2.10      475.00           997.50
                                               of the Massoud bankruptcy estate.
09/23/19      Leif Larsen                      Prepared the 2018 Income tax returns      1.60      475.00           760.00
                                               of the Solyman bankruptcy estate.
09/23/19      Leif Larsen                      Analyzed 2018 financial records and       1.40      475.00           665.00
                                               prepared supporting work papers to
                                               be used in the preparation of the 2018
                                               Income tax returns of the Solyman
                                               bankruptcy estate.

09/23/19      Leif Larsen                      Analyzed 2018 financial records and       1.80     475.00            855.00
                                               prepared supporting work papers to
                                               be used in the preparation of the 2018
                                               Income tax returns of the Massoud
                                               bankruptcy estate.

09/23/19      Leif Larsen                      Reviewed and referenced the 2018          0.40     475.00            190.00
                                               Income tax returns and supporting
                                               work papers of the Solyman
                                               bankruptcy estate.

09/25/19      Vernon Calder                    Reviewed 2018 Income tax returns          1.10     640.00            704.00
                                               and related tax flies.

09/26/19      Vernon Calder                    Verified clearance of review notes on     0.60      640.00           384.00
                                               2018 income tax returns and related
                                               tax files.

09/26/19      Leif Larsen                      Cleared review notes related to the       0.30     475.00            142.50
                                               2018 Solyman Income tax returns.

09/26/19      Leif Larsen                      Cleared review notes related to the       0.30     475.00            142.50
                                               2018 Massoud income tax returns.
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                         Desc
                                       Main Document    Page 19 of 39
                                                        11   C            'r   •   t




                                                   &.   •    •    •   0   •




To: David K. Gottlieb, Chapter 7 Trustee                                                                         Page6 of7
RE: Yashouafar Chapter 11 Bankruptcy                                                                       Invoice# 105395
                                                                                               Client-Matter: 10243-015107

Date          Name                         Description                                 Hours       Bi!!!        Amount
09/27/19      Vernon Calder                Verified clearance of review notes on        0.30     640.00           192.00
                                           2018 Income tax returns.
09/27/19      Victoria Calder              Prepared Solyman Yashouafar 2018             1.00     100.00           100.00
                                           tax return to send to taxing
                                           authorities.
09/27/19      Leif Larsen                  Cleared additional review notes              0.30     475.00           142.50
                                           related to the 2018 Massoud income
                                           tax returns.
09/27/19      Leif Larsen                  Cleared additional review notes              0.40     475.00           190.00
                                           related to the 2018 Solyman income
                                           tax returns.
09/30/19      Vernon Calder                Verified clearance of additional review      0.10     640.00            64.00
                                           notes on 2018 income tax returns and
                                           related tax file - Massoud Estate.
10/01/19      Victoria Calder              Prepared Massoud Yashouafar                  1.00     100.00          100.00
                                           Bankruptcy Estate 2018 tax return to
                                           send to taxing authorities.
10/02/19      Vernon Calder                Performed final review and signed            0.40     640.00          256.00
                                           2018 Income tax returns.
10/02/19      Victoria Calder              Performed quality control procedures         0.20     100.00            20.00
                                           on 2018 workpapers and tax returns
                                           for Solyman Yashouafar.
10/02/19      Victoria Calder              Performed quality control procedures         0.30     100.00           30.00
                                           on 2018 workpapers and tax returns
                                           for Massoud Yashouafar.
                                           Total for Task Code 710                     16.70                    6,569.50

Task Code: 920 - Fee Application
01/04/19      Vernon Calder                Drafted First Interim Fee Application.       2.80     640.00         1,792.00
01/04/19      Vernon Calder                Reviewed detailed time descriptions in       0.50     640.00          320.00
                                           conjunction with preparation of First
                                           Interim Fee Application.
01/04/19      Evelyn Perry                 Prepared schedules for the 1st Interim       1.20     170.00          204.00
                                           fee application.
01/07/19      Vernon Calder                Reviewed, revised and signed First           0.10     640.00           64.00
                                           Interim Fee Application.
                                           Total for Task Code 920                      4.60                    2,380.00


Professional Services                                                                  24.70                  11,010.00
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                 Desc
                                       Main Document      Page 20 of 39
                                              . ...  .. .         ....
                                                                                                    l CE
                                                      •   •   •   •   ..   •   tt


                                                      q   •   •   •   ~    •   •      f [\J \/ C!

To: David K. Gottlieb, Chapter 7 Trustee                                                                Page 7 of7
RE: Yashouafar Chapter 11 Bankruptcy                                                              Invoice # 105395
                                                                                      Client-Matter: 10243-015107

DETAIL OF EXPENSES

9!!!             Description                                                                            Amount
Data Research
01/31/19         Pacer - Court (pacer.gov)                                                                   8.40
                 Total For Data Research                                                                     8.40

Express Messenger/Shipping
10/15/19       FedEx - Express Messenger/Shipping                                                           27.00
               Total For Express Messenger/Shipping                                                         27.00
Other
01/29/19         One Hundred Towers, LLC - One Hundred Towers 01/29/2019 Storage February 2019             441.41
02/26/19         One Hundred Towers, LLC - One Hundred Towers 3/1/19 Storage March 2019                    441.41
03/27/19         One Hundred Towers, LLC-One Hundred Towers 03/27/19 Storage April 2019                    441.40
04/26/19         One Hundred Towers, LLC- One Hundred Towers 04/26/19 Storage Pl-55 May 2019               441.41
05/29/19         One Hundred Towers, LLC- One Hundred Towers 05/29/19 Storage June 2019                    441.41
06/25/19         One Hundred Towers, LLC - One Hundred Towers 06/25/19 Storage July 2019.                  441.41
07/29/19         One Hundred Towers, LLC - One Hundred Towers 07/29/19 August 2019 Storage C-              441.41
                 468687
08/27/19         One Hundred Towers, LLC - One Hundred Towers 08/27/19 Storage C-486739                  441.41
09/26/19         One Hundred Towers, LLC - One Hundred Towers 10/01/2019 October 2019 Storage            441.41
                 Total For Other                                                                       3,972.68


Expenses                                                                                               4,008.08
    Case 1:16-bk-12255-GM                  Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                                                    Desc
                                            Main Document     Page 21 of 39
                                          "
                                          •
                                              ..
                                              •   0   •   D
                                                           ..
                                                              •      •   e
                                                                             .
                                                                             9   •   •   8
                                                                                                                        ..   •   •   "'   •   •·   •   a   •



                                                              ,:.,   a   •   •   C   •                ..   •   •   •

                                          a   •   •                  •   o   b   •   •   o   o    •   o




David K. Gottlieb, Chapter 7 Trustee                                                                                                     November 24, 2020
15233 Ventura Blvc., 9th Floor                                                                                                   Client-Matter: 10243-15107
Sherman Oaks, CA 91403                                                                                                                    Invoice #: 105462
                                                                                                                                        Tax ID# XX-XXXXXXX


        RE: Yashouafar Chapter 07 Bankruptcy

        Services Rendered From October 26, 2019 Through November 24, 2020

                     Professional Services                                                                 $       18,305.50         USO
                     Expenses Incurred                                                                             22,080.67
                       CURRENT CHARGES                                                                     $       40,386.17         USO

                     OTHER OUTSTANDING INVOICES AS OF TODAY
                     Invoice # 74384 - Dated 01/07/19                                            61,656.00


                                                  PAYMENT IS DUE UPON RECEIPT

Please direct questions regarding this Invoice to: Vernon Calder at (801) 321-0053 or vcalder@thlnkbrg.com.

Please remit payment by check to:                             Please remit payment by wire or ACH to:
Berkeley Research Group, LLC                                  Bank Name:      PNC Bank, N.A.
2200 Powell Street, Suite 1200                                SWIFT:          PNCCUS33
Emeryville, CA 94608                                          ABA #:          031207607
                                                              Account Name: Berkeley Research Group, LLC
                                                              Account#:       8026286672
                                                              Reference:      105462

                                                              Remittance advices are to be sent to:
                                                              remltadvice@thinkbrg.com

**Due to COVID-19, we are kindly requesting all payments to be made electronically.
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                                           Desc
                                       Main Document    Page 22 of 39


 -:::· BRG
                                                                                                        0.   I     ¥    •   t   ..   •   W'   •


                                                                      ..   •   •   •   •   t


                                            •   •   0   e   •   ,t.   (I               I   f

                                                                                                             {. ....
                                                                                                                H
                                                                                                                , •., \If
                                                                                                                         ,._ f t..,."'E...
                                                                                                                      V ..._,;
                                       ••c•••••••••n••


To: David K. Gottlieb, Chapter 7 Trustee                                                                                           Page 2of8
RE: Yashouafar Chapter 11 Bankruptcy                                                                                         Invoice # 105462
                                                                                                                 Client-Matter: 10243-015107

Services Rendered From October 26, 2019 Through November 24, 2020

PROFESSIONAL SERVICES
                                                                                                                                                  Amount
Managing Director
  Vernon Calder                                                                                650.00                  8.30                       5,395.00

Associate Director
   Leif Larsen                                                                                 480.00              25.30                      12,144.00

Case Assistant
   Victoria Calder                                                                             105.00                  7.30                        766.50

Total Professional Services                                                                                        40.90                      18,305.50

EXPENSES

Express Messenger/Shipping                                                                                                                        76.67
Other                                                                                                                                         22,001.50
Postage                                                                                                                                            2.50
Total Expenses                                                                                                                                22,080.67
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                                  Desc
                                       Main Document    Page 23 of 39


             BRG
                                                                                        ..   ti   ,t,,   •,   ~   '>   •   ..   11   t
    0
 • • a,
  •• ®®
    ®                                         I   G   •   t'   •   4   •   If   •   •




To: David K. Gottlieb, Chapter 7 Trustee                                                                               Page3 of8
RE: Yashouafar Chapter 11 Bankruptcy                                                                             Invoice # 105462
                                                                                                     Client-Matter: 10243·015107

SUMMARY BY TASK CODE

 Task Code    Description                                                                                     Hours                      Amount
    700       Tax Analysis                                                                                     3.20                   1,723.00
    710       Tax Return Preparation                                                                          35.90                  15,412.50
    920       Fee Appllcatlon                                                                                  1.80                   1,170.00

Total Professional Services                                                                                   40.90                  18,305.50
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                         Desc
                                       Main Document    Page 24 of 39
                                              . .
                                              ..
                                                                                      •     •     •    g   ..   '   •   •   •




                                                      •   •   f   '   •   ,.   •




To: David K. Gottlieb, Chapter 7 Trustee                                                                          Page4of8
RE: Yashouafar Chapter 11 Bankruptcy                                                                        Invoice # 105462
                                                                                                Client-Matter: 10243-015107

Services Rendered From October 26, 2019 Through November 24, 2020

DETAIL OF PROFESSIONAL SERVICES

                                           Description                                                                          Amount

Task Code: 700 - Tax Analysis
07/13/20      Vernon Calder                Analyzed settlement agreement to          1.10             650.00                     715.00
                                           determine tax aspects of agreement.
07/13/20      Leif Larsen                  Analyzed settlement documents in          2.10             480.00                    1,008.00
                                           order to determine potential tax
                                           liabilities and prepared estimated
                                           taxable Income schedules.
                                           Total for Task Code 700                   3.20                                   1,723.00

Task Code: 710 - Tax Return Preparatfon
01/13/20      Vernon Calder                Reviewed 2019 activity and IRS Form       0.20             650.00                     130.00
                                           1099 filings.

01/30/20      Victoria Calder              Preparation of 2019 IRS forms 1099        0.30             105.00                      31.50
                                           for Massoud Yashouafar Bankruptcy
                                           Estate.

01/30/20      Leif Larsen                  Electronically flied Forms 1096 & 1099    0.20             480.00                      96.00
                                           for tax year 2019.

07/09/20      Victoria Calder              Prepared extension form 7004 for          0.20             105.00                      21.00
                                           Solyman Yashouafar, Bankruptcy
                                           Estate 2019 tax return.

07/09/20      Victoria Calder              Prepared extension form 7004 for          0.20             105.00                      21.00
                                           Massoud Yashouafar, Bankruptcy
                                           Estate 2019 tax return.

10/06/20      Leif Larsen                  Prepared an initial draft of the 2019     1.40             480.00                     672.00
                                           Solyman Yashouafar bankruptcy estate
                                           income tax returns.

10/06/20      Leif Larsen                  Prepared an initial draft of supporting   0.90             480.00                     432.00
                                           work papers to be used in the
                                           preparation of the 2019 Solyman
                                           Yashouafar bankruptcy estate income
                                           tax returns.

10/07/20      Vernon Calder                Determined proper income tax return       0.40             650.00                     260.00
                                           reporting related to cash received
                                           from asset sales.

10/07/20      Leif Larsen                  Prepared an initial draft of the 2019     2.40             480.00                1,152.00
                                           Massoud Yashouafar bankruptcy
                                           estate income tax returns.
    Case 1:16-bk-12255-GM                Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                                          Desc
                                         Main Document    Page 25 of 39
                                       llt   •   •   ,.        •   •   •   •   p   •                    •     •    0    •     S.   C   •   •   t



                                       ·····•·110•1                                    . . . . ,,.


To: David K. Gottlieb, Chapter 7 Trustee                                                                                            Pages of 8
RE: Yashouafar Chapter 11 Bankruptcy                                                                                          Invoice # 105462
                                                                                                                  Client-Matter: 10243-015107

Date          l!!!rul                            Description                                         J:f2!!m                Rate                   Amount
10/07/20      Leif Larsen                        Prepared an initial draft of supporting               2.10            480.00                      1,008.00
                                                 work papers to be used in the
                                                 preparation of the 2019 Massoud
                                                 Yashouafar bankruptcy estate income
                                                 tax returns.
10/08/20      Vernon Calder                      Reviewed 2019 income tax returns                     0.20             650.00                       130.00
                                                 and related tax file - Solyman Estate.
10/08/20      Vernon Calder                      Reviewed 2019 Income tax returns                     0.90             650.00                       585.00
                                                 and related tax file - Massoud Estate.
10/09/20      Vernon Calder                      Verified clearance of review notes on                0.30             650.00                       195.00
                                                 2019 income tax returns and related
                                                 tax flies.
10/09/20      Vernon Calder                      Performed final review and signed                    0.70             650.00                       455.00
                                                 2019 Income tax returns.
10/09/20      Victoria Calder                    Prepared Massoud Yashouafar                          0.70             105.00                        73.50
                                                 Bankruptcy Estate 2019 tax return to
                                                 send to taxing authorities.
10/09/20      Victoria Calder                    Prepared Solyman Yashouafar                          0.70             105.00                        73.50
                                                 Bankruptcy Estate 2019 tax return to
                                                 send to taxing authorities.
10/09/20      Victoria Calder                    Performed quality control procedures                 0.20             105.00                        21.00
                                                 on 2019 workpapers and tax returns
                                                 for Solyman Yashouafar Bankruptcy
                                                 Estate.
10/09/20      Victoria Calder                    Performed quality control procedures                 0.20             105.00                        21.00
                                                 on 2019 workpapers and tax returns
                                                 for Massoud Yashouafar Bankruptcy
                                                 Estate.
10/09/20      Leif Larsen                        Updated returns and work papers to                   2.60             480.00                  1,248.00
                                                 include tax documents received and
                                                 cleared review notes related to the
                                                 2019 Massoud Yashouafar bankruptcy
                                                 estate income tax returns.
10/09/20      Leif Larsen                        Updated returns and work papers to                   2.30             480.00                  1,104.00
                                                 Include tax documents received and
                                                 cleared review notes related to the
                                                 2019 Solyman Yashouafar bankruptcy
                                                 estate Income tax returns.
10/10/20      Vernon Calder                      Performed final review and signed                    0.30             650.00                       195.00
                                                 updated 2019 Income tax returns -
                                                 Massoud and Solyman Estates.
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                          Desc
                                       Main Document    Page 26 of 39
    0
 • • 0
  •• 8
    e ®    BRG                                                        •   C,   •    •    &




To: David K. Gottlieb, Chapter 7 Trustee                                                                          Page 6of8
RE: Yashouafar Chapter 11 Bankruptcy                                                                        Invoice# 105462
                                                                                               Client..Matter: 10243-015107

Date          Name                         Description                              Hours           Rate         Amount
10/10/20      Vernon Calder                Reviewed updated 2019 income tax             0.80      650.00          520.00
                                           returns, incorporating Schedule K-1
                                           information.

10/10/20      Victoria Calder              Prepared Massoud Yashouafar                  0.60      105.00           63.00
                                           Bankruptcy Estate 2019 tax return to
                                           send to taxing authorities.
10/10/20      Victoria Calder              Performed quality control procedures         0.20      105.00           21.00
                                           on 2019 workpapers and tax returns
                                           for Massoud Yashouafar Bankruptcy
                                           Estate.
10/10/20      Victoria Calder              Prepared Solyman Yashouafar                  0.60      105.00           63.00
                                           Bankruptcy Estate 2019 tax return to
                                           send to taxing authorities.

10/10/20      Victoria Calder              Performed quality control procedures         0.20      105.00           21.00
                                           on 2019 workpapers and tax returns
                                           for Solyman Yashouafar Bankruptcy
                                           Estate.
10/15/20      Victoria Calder              Submitted prompt determination               1.10     105.00           115.50
                                           requests to the Centralized Insolvency
                                           Operation.
10/15/20      Victoria Calder              Performed quality control procedures         0.10     105.00            10.50
                                           on 2019 workpapers and tax returns
                                           for Solyman Yashouafar Bankruptcy
                                           Estate.
10/15/20      Victoria Calder              Performed quality control procedures         0.10     105.00            10.50
                                           on 2019 workpapers and tax returns
                                           for Massoud Yashouafar Bankruptcy
                                           Estate.

11/10/20      Leif Larsen                  Analyzed 2020 financial activity and         2.40     480.00         1,152.00
                                           prepared supporting work papers to
                                           be used in the preparation of the 2020
                                           Income tax returns of the Massoud
                                           Bankruptcy Estate.

11/10/20      Leif Larsen                  Analyzed 2020 financial activity and         1.30     480.00           624.00
                                           prepared supporting work papers to
                                           be used in the preparation of the 2020
                                           income tax returns of the Solyman
                                           Bankruptcy Estate.

11/12/20      Vernon Calder                Reviewed final income tax returns and        0.30     650.00           195.00
                                           related tax file - Massoud Estate.
    Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                         Desc
                                       Main Document    Page 27 of 39
                                                                                     9     I     •    •     •    •   ,&   T    <I




To: David K. Gottlieb, Chapter 7 Trustee                                                                         Page7of8
RE: Yashouafar Chapter 11 Bankruptcy                                                                       Invoice # 105462
                                                                                               Client-Matter: 10243-015107

9m!           Name                         Description                             Hours                  Rate                      Amount
11/12/20      Leif Larsen                  Prepared the 2020 income tax returns     2.90             480.00                     1,392.00
                                           of the Massoud Bankruptcy Estate.
11/12/20      Leif Larsen                  Prepared the 2020 income tax returns     2.40             480.00                     1,152.00
                                           of the Solyman Bankruptcy Estate.
11/13/20      Vernon Calder                Verified clearance of review notes on    0.50             650.00                          325.00
                                           final Income tax returns and related
                                           tax files - Massoud and Solyman
                                           Estates.
11/13/20      Vernon Calder                Reviewed final income tax returns and    0.40             650.00                          260.00
                                           related tax file - Solyman Estate.
11/13/20      Vernon calder                Reviewed final Income tax returns and    0.20             650.00                          130.00
                                           related tax file - Massoud Estate.
11/13/20      Leif Larsen                  Cleared review notes related to the      1.10             480.00                          528.00
                                           2020 Income tax returns of the
                                           Solyman Bankruptcy Estate.
11/13/20      Leif Larsen                  Cleared review notes related to the      1.20             480.00                         576.00
                                           2020 income tax returns of the
                                           Massoud Bankruptcy Estate.
11/18/20      Victoria Calder              Prepared Massoud Yashouafar              0.80             105.00                           84.00
                                           Bankruptcy Estate 2020 tax return to
                                           send to taxing authorities.

11/18/20      Victoria Calder              Prepared Solyman Yashouafar              0.70             105.00                           73.50
                                           Bankruptcy Estate 2020 tax return to
                                           send to taxing authorities.
11/20/20      Vernon Calder                Performed final review and signed        0.20             650.00                         130.00
                                           final income tax returns - Massoud
                                           and Solyman Estates.
11/20/20      Victoria Calder              Performed quality control procedures     0.40             105.00                          42.00
                                           on workpapers and tax returns for
                                           2020.
                                           Total for Task Code 710                 35.90                                      15,412.50

Task Code: 920 - Fee Application
11/20/20      Vernon Calder                Prepared Second and Final Fee            1.80             650.00                    1,170.00
                                           Application.
                                           Total for Task Code 920                  1.80                                       1,170.00


Professional Services                                                              40.90                                      18,305.50
    Case 1:16-bk-12255-GM                  Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                 Desc
                                           Main Document    Page 28 of 39
                                                                                ..   •   •     f   •   •   It   •   •   '




To: David K. Gottlieb, Chapter 7 Trustee                                                                       Page8of8
RE: Yashouafar Chapter 11 Bankruptcy                                                                     Invoice # 105462
                                                                                             Client-Matter: 10243-015107

DETAIL OF EXPENSES

Date             Description                                                                                                Amount
10/28/19         One Hundred Towers, LLC - One Hundred Towers 11/01/2019 Storage Nov 2019                                   1,500.79
11/21/19         One Hundred Towers, LLC- One Hundred Towers 12/01/2019 Storage C-533131 Dec                                1,500.79
                 2019
12/27/19         One Hundred Towers, LLC • One Hundred Towers 12/27/2019 Storage Jan 2020                                   1,500.79
01/28/20         One Hundred Towers, LLC - One Hundred Towers 01/28/2020 Storage P-1 Feb 2020                               1,590.83
02/26/20         One Hundred Towers, LLC • March 2020 Storage                                                               1,590.83
03/25/20         One Hundred Towers, LLC-Aprll 2020 Storage                                                                 1,590.83
04/28/20         One Hundred Towers, LLC - May 2020 Storage                                                                 1,590.83
05/25/20         One Hundred Towers, LLC - One Hundred Towers June 2020 Storage                                             1,590.83
06/23/20         One Hundred Towers, LLC - One Hundred Towers July 2020 Storage                                             1,590.83
07/27/20         One Hundred Towers, LLC - One Hundred Towers August 2020 storage                                           1,590.83
08/25/20         One Hundred Towers, LLC - One Hundred Towers Sept 2020 Storage                                             1,590.83
09/25/20         One Hundred Towers, UC - One Hundred Towers October 2020 Storage                                           1,590.83
10/27/20         One Hundred Towers, UC - Oner Hundred Towers Nov 2020 storage                                              1,590.83
10/28/19         One Hundred Towers, LLC - One Hundred Towers 11/01/2019 Storage Nov 2019                                   1,500.79
11/21/19         One Hundred Towers, UC - One Hundred Towers 12/01/2019 Storage C-533131 Dec                                1,500.79
                 2019
11/23/20         One Hundred Towers, LLC - One Hundred Towers 12/1/20 - December 2020 Storage                               1,590.83


Expenses                                                                                                                22,080.67
Case 1:16-bk-12255-GM   Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48   Desc
                        Main Document    Page 29 of 39




                             EXHIBITB
Case 1:16-bk-12255-GM          Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                       Desc
                               Main Document    Page 30 of 39




                                                                                   Berkeley Research Group




                                       VERNON L. CALDER
                                      MANAGING DIRECTOR

                             BERKELEY RESEARCH GROUP, LLC
                               201 South Main Street, Suite 450
                                  Salt Lake City, Utah 84111

                                        Direct: 801.321.0053
                                         Fax: 801.335.9926
                                       vcalder@thinkbrg.com



 Summary
 Vernon L. Calder, a Director with Berkeley Research Group (11 BRG11 ), has 35 years of experience in
 public accounting specializing in tax services. Mr. Calder is a Certified Public Accountant (CPA) and
 a Certified Insolvency and Reorganization Advisor (CIRA). For over twenty five years he has
 specialized in bankruptcy tax compliance and planning.

 Mr. Calder has provided a wide variety of tax services to clients throughout his career. His efforts
 have focused on special tax issues in corporate, partnership and individual bankruptcy, formation of
 and tax compliance for liquidating trusts; representation of taxpayers before federal and state taxing
 authorities; tax consulting with regard to "change of ownership" issues; tax consulting and compliance
 for U.S. companies operating internationally; tax consulting and compliance for corporations with
 multi-state income using "water's edge" method; analysis of deductible ordinary and necessary
 business expenses; and supervising tax compliance for high technology companies.

 Mr. Calder's clients have included companies ranging in size from $1 billion in annual sales to small
 development companies in many industries such as computer and peripherals, software,
 semiconductors, life sciences, energy, hospitality, professional sports and automotive parts
 rebuilders.

 In addition, he has provided tax services to a variety of clients Including individuals, corporation,,
 partnerships, decedent estates, trusts, and bankruptcy estates. Services rendered include tax
 compllance1 representation before taxing authorities, bankruptcy court appearances, testifying as an
 expert witness, and tax consulting and planning.

 Education
 Bachelor of Science, Brigham Young University
 Master of Accountancyrraxation, Brigham Young University




 1/31/2018                                www.thinkbrg.com                                     Page 1 of 1
  Case 1:16-bk-12255-GM           Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                      Desc
                                  Main Document    Page 31 of 39



Curriculum Vitae                                                                     Berkeley Research Group




                                           LEIF M. LARSEN
                                        ASSOCIATE DIRECTOR

                               BERKELEY RESEARCH GROUP, LLC
                                 201 South Main Street, Suite 450
                                    Salt Lake City, Utah 84111

                                           Direct: 801.321.0080
                                             Fax: 801.335.9926
                                          llarsen@thinkbrg.com



    SUMMARY
    Leif M. Larsen, an Associate Director with Berkeley Research Group, LLC has over 20 years'
    experience in tax return preparation. Prior to working at Berkeley Research Group, LLC he was with
    LECG, LLC, working as a Senior Managing Consultant and prior to that he was with Neilson
    Elggren, LLP, working as a Tax Manager. Mr. Larsen is a Certified Public Accountant and is an
    Enrolled Agent Mr. Larsen is also a Certified Insolvency Restructuring Advisor. His experience also
    includes all areas of payroll taxes and sales & use taxes, including return preparation.

    Mr. Larsen has provided a wide variety of tax services throughout his career. His efforts have
    focused on special tax issues in corporate, partnership, and individual bankruptcy; formation of and
    tax compliance for liquidating trusts and representation of taxpayers before federal and state taxing
    authorities.

    A few of the cases in which Mr. Larsen has been involved include:

    • Ezri Namvar Bankruptcy Estate. - Accountants to the Trustee. Prepared original and amended
      individual, corporate, partnership and estate income tax returns for the estate and related entities.
      Analyzed the many tax issues relating to the formation of a Liquidating Trust pursuant to the plan
      confirmation. Also prepared Liquidating Trust returns having hundreds of beneficiaries and
      prepared and maintained databases to track all pertinent beneficiary information.

    • Le-Nature's, Inc. - Accountants to the Trustee. Prepared original and amended corporate income
      tax returns and numerous information returns for related entities. Analyzed the many tax issues
      relating to the formation of a Liquidating Trust pursuant to the plan confirmation. Also prepared
      Liquidating Trust returns having over four hundred beneficiaries and prepared and maintained
      databases to track all pertinent beneficiary information.

    • Leslie Todd Bankruptcy Estate - Accountants to the Trustee. Prepared initial and final fiduciary tax
      returns for Individual bankruptcy case. Analyzed treatment of settlement proceeds received from
      breach of contract related to sale of debtors business to an outside party.


    1/18/2018                                www.thinkbrg.com                                    Page 1 of 3
   Case 1:16-bk-12255-GM           Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                     Desc
                                   Main Document    Page 32 of 39



Curriculum Vitae
                                                                                     ·:::
                                                                                         8
                                                                                             BRG
                                                                                     Berkeley Research Group




    • Reed Slatkin - Accountants to the Trustee. Prepared individual and S Corporation tax returns and
      numerous information returns for pass through entities, including Partnerships, and LLCs.
      Analyzed the many tax issues relating to the formation of a Liquidating Trust pursuant to the plan
      confirmation. Also prepared Liquidating Trust returns having over three hundred beneficiaries
      and prepared and maintained databases to track all pertinent beneficiary information.

    • Metropolitan Mortgage & Securities Co., Inc. - Accountants to the Trustee. Prepared consolidated
      income tax returns and prepared Liquidating Trust returns having over seven thousand
      beneficiaries.

    • National Summit Corporation - Accountants to the Trustee. Prepared consolidated income tax
      returns and prepared Liquidating Trust returns having over two thousand beneficiaries.

    • Michael G. Tyson - Accountants to the Debtor in Possession. Prepared individual and S
      Corporation tax returns. Also prepared Liquidating Trust returns having over one hundred
      beneficiaries and prepared and maintained databases to track all pertinent beneficiary information.

    • JMS   Automotive Rebuilders, Inc. - Accountants to the Trustee. Analyzed many tax documents
      relating to the Internal Revenue Service' audit of multiple tax years. Prepared corporate tax
      returns.

    • Webvan Group, Inc. and Subsidiaires - Accountants to the Trustee. Prepared consolidated
      corporate tax returns which included assets of over one billion dollars.


    LICENSES & CERTIFICATIONS
     Certified Public Accountant - Licensed in the state of California
     Enrolled Agent- Internal Revenue Service
     Certified Insolvency & Restructuring Advisor - Association of Insolvency and Restructuring Advisors
    .Certified in Financial Forensics - American Institute of Certified Public Accountants


    EDUCATION
    Bachelor of Science in Accounting, University of Utah

    PROFESSIONAL MEMBERSHIPS

    California Society of CPAs
    American Institute of Certified Public Accountants
    Association of Insolvency and Restructuring Advisors




    1/18/2018                                www.thinkbrg.com                                    Page 2 of 3
   Case 1:16-bk-12255-GM   Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48        Desc
                           Main Document    Page 33 of 39



Curriculum Vitae
                                                                 -:::eBRG
                                                                 Berkeley Research Group




    EMPLOYMENT HISTORY
    2011 - Present    Berkeley Research Group, LLC
                      Associate Director (2018 - present)
                      Senior Managing Consultant (2011 - 2017)

    2005-2011         LECG, LLC
                      Senior Managing Consultant (2011 - 2011)
                      Managing Consultant (2007 - 2010)
                      Consultant (2005 - 2006)



    2001-2005         Neilson Elggren LLP
                      Manager (2005)
                      Experienced Senior (2002 - 2005)
                      Senior (2000-2001)

    1996-2001         lnterwest Business Group, Inc.
                      Manager (1999- 2001)
                      Staff Accountant (1996-1998)




    1/18/2018                        www.thinkbrg.com                       Page 3 of 3
   Case 1:16-bk-12255-GM           Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                        Desc
                                   Main Document    Page 34 of 39
Curriculum Vitae
                                                                                        -:::- BRG
                                                                                        Berkeley Research Group




                                         EVELYN S PERRY
                                        PARAPROFESSIONAL
                               BERKELEY RESEARCH GROUP, LLC
                                 201 South Main Street, Suite 450
                                    Salt Lake City, Utah 84111

                                         Direct: 801.321.0082
                                          Fax: 801.335.9926
                                         eperry@thinkbrq.com


    SUMMARY
    Evelyn Perry is a member of Berkeley Research Group, LLC ("BRGn) with over twenty.nine years
    experience in the areas of Bankruptcy and Tax. Prior to joining BRG she was with LECG LLC,
    Neilson Elggren LLP, Arthur Andersen LLP in the Global Corporate Finance division and Neilson
    Elggren Durkin & Company.

    Evelyn's responsibilities include the preparation and submission of fee application pleadings to the
    bankruptcy court as well assisting with assembly and submission of tax returns. Other
    responsibilities include reconciliation and assembly of billings to litigation, tax and other clients,
    reconciliation of client bank accounts and related support duties assisting professionals.


    CASE EXAMPLES
    Several of the cases in which Evelyn has been Involved include:

    •   Death Row Records-Trustee and Accountants to the Trustee
    •   LeNature - Accountants to the Trustee
    •   Robert B. Solomon - Chapter 11 Debtor·in-possesslon
    •   Estate Financial - Accountants to the Trustee
    •   Reed E. Slatkin (One of California's largest Ponzi schemes) - Accountants to the Trustee
    •   Adelphia - Forensic Accountants to the Creditor Committee


    EDUCATION
    Ricks College, Associate Degree in Business Education




    7/24/2018                                 www.thinkbrg.com                                    Page 1
Case 1:16-bk-12255-GM           Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                        Desc
                                Main Document    Page 35 of 39



 Curriculum Vitae
                                                                                ·:::~BRG
                                                                                Berkeley Research Group




                                         KELLEE CALDER
                                        Executive Assistant

                             BERKELEY RESEARCH GROUP, LLC
                               201 South Main Street, Suite 450
                                  Salt Lake City, Utah 84111

                                        Direct: 801.321.6637
                                         Fax: 801.335.9926




 SUMMARY
 Kellee Calder is a member of Berkeley Research Group, LLC (11 BRG11 ) in the Salt Lake City office,
 with over five years experience in the areas of Bankruptcy and Tax. Prior to joining BRG she was
 with, Neilson Elggren LLP, Arthur Andersen LLP in the Global Corporate Finance division and
 Neilson Elggren Durkin & Company.

 Kellee's responsibilities include the assembly and submission of tax returns. Other responsibilities
 include support duties assisting professionals.


 CASE EXAMPLES
 Cases in which Kellee has been involved include:

 • Woodbridge - Accountants to the CRO
 • Namvar- Accountants to the Trustee




                                              Page 1 of 1
Case 1:16-bk-12255-GM         Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                   Desc
                              Main Document    Page 36 of 39


 Curriculum Vitae




                                     VICTORIA CALDER
                                   EXECUTIVE ASSISTANT
                           BERKELEY RESEARCH GROUP, LLC
                             201 South Main Street, Suite 450
                                Salt Lake City, Utah 84111

                                      Direct: 801.321.6637
                                       Fax: 801.335.9926


 SUMMARY
 Victoria Calder has been employed at Berkeley Research Group, LLC ("BRG11 ) in the Salt Lake City
 office, for the last four years. She earned an Associate of Science degree in December of 2017.
 Victoria has assisted with various accounting and tax issues in a variety of cases.




                                            Page 1 of 1
                Case 1:16-bk-12255-GM              Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                    Desc
                                                   Main Document    Page 37 of 39


                1                                        PROOF OF SERVICE OF DOCUMENT

                2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                    address is:        10100 Santa Monica Blvd., #1300, Los Angeles, CA 90067
                3
                    A true and correct copy of the foregoing documents entitled (specify):
                4
                      SECOND AND FINAL APPLICATION OF BERKELEY RESEARCH GROUP FOR
                5     ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
                      EXPENSES; DECLARATION OF VERNON L. CALDER
                6
                    will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
                7   and (b) in the manner stated below:

                8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF}: Pursuant to controlling
                    General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
                9   document. On (date) December 1. 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                    proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
               10   transmission at the email addresses stated below:

               11                                                         ~ Service information continued on attached page
i:i..
....l
....l
Cl)
Ill
z
               12   2. SERVED BY UNITED STATES MAIL:
.,
0       <           On (date) December 1. 2020 I served the following persons and/or entities at the last known addresses in
                                                     1
        ~
~
..J     e      13   this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
:r:     :;
Ill     <
        (J
                    in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
N       Iii
               14   constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
c.,
z       "'
        ;I
~
        0
        :i:         is filed.
        <
        s...   15
Cll
::;;
Cl)
..J
::>
                                                                          D     Service information continued on attached page
:r:
(.)            16
<
i:i..               3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL
               17   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                    (date) December 1. 2020, I served the following persons and/or entities by personal delivery, overnight mail
               18   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                    email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail
               19   to, the judge will be completed no later than 24 hours after the document is filed.

               20   VIAFEDEX
                    The Honorable Geraldine Mund
               21   United States Bankruptcy Court
                    21041 Burbank Blvd., Courtroom 303,
               22   Woodland Hills, CA 91367
                                                                          D     Service information continued on attached page
               23
                    I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
               24
                      December 1, 2020           Gini L. Downing                             Isl Gini L. Downing
               25     Date                         Printed Name                              Signature

               26
               27
               28
                                                                            3
                    DOCS_LA:318638.1 32274/001
         Case 1:16-bk-12255-GM                     Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                  Desc
                                                   Main Document    Page 38 of 39
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Timothy C Aires tca@arlawyers.com, gperez@arlawyers.com
         Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
         Simon Aron saron@wrslawyers.com, eweiman@wrslawyers.com
         Larry G Ball lball@hallestill.com, kbauer@hallestill.com
         William H Brownstein Brownsteinlaw.bill@gmail.com
         Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
         Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
         Brian L Davidoff bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com
         Michael T Delaney mdelaney@bakerlaw.com, TBreeden@bakerlaw.com
         Fahim Farivar fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com
         Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
         Marian Garza ecfnotices@ascensioncapitalgroup.com
         Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
         Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
         David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
          dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com;ecf.alert+Gottlieb@titlexi.com
         Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
         Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
         Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
         Andrew V Jablon ajablon@rpblaw.com, ntariche@rpblaw.com
         Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
         Robert B Kaplan rbk@jmbm.com
         Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
         Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
         Zi Chao Lin zlin@garrett-tully.com, dcameron@garrett-tully.com;aanim-appiah@garrett-tully.com;mdakinmurele@garrett-tully.com
         John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
         Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;nchacon@hfbllp.com
         Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
         Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         C John M Melissinos jmelissinos@greenbergglusker.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
         Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
         William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
         Shane J Moses smoses@foley.com, vgoldsmith@foley.com
         David L. Neale dln@lnbyb.com
         Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         Tomas A Ortiz tortiz@garrett-tully.com
         Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
         Dipika Parmar dipika.parmar@aissolution.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         S Margaux Ross margaux.ross@usdoj.gov, Kate.Bunker@UST.DOJ.GOV
         Kambiz J Shabani joseph@shabanipartners.com
         Mark M Sharf msharf00@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
         Nico N Tabibi nico@tabibilaw.com
         United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
         Howard J Weg hweg@robinskaplan.com
         Thomas J Weiss tweiss@weisslawla.com, kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
         Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
         Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
         Case 1:16-bk-12255-GM                     Doc 789 Filed 12/01/20 Entered 12/01/20 10:32:48                                      Desc
                                                   Main Document    Page 39 of 39
2. SERVED BY UNITED STATES MAIL:

                                                          REQUEST FOR NOTICE LIST

 Attorneys for U.S. Bank National Association, as Trustee, as          Attorneys for U.S. Bank National Association, as Trustee, as
 successor-in-interest to Bank of America, National Association, as    successor-in-interest to Bank of America, National Association,
 successor by merger to LaSalle Bank National Association, as          as successor by merger to LaSalle Bank National Association, as
 Trustee for the Registered Holders of CD 2006-CD3 Commercial          Trustee for the Registered Holders of CD 2006-CD3 Commercial
 Mortgage Pass-Through Certificates                                    Mortgage Pass-Through Certificates
 Keith C. Owens                                                        Gregory A. Cross
 Jennifer L. Nassiri                                                   VENABLE LLP
 VENABLE LLP                                                           750 East Pratt Street, Suite 900
 2049 Century Park East, Suite 2300                                    Baltimore, MD 21202
 Los Angeles, CA 90067                                                 Telephone: (410) 244-7400
 Telephone: (310) 229-9900                                             Facsimile: (410) 244-7742
 Facsimile: (310) 229-9901                                             Email:     gacross@venable.com
 Email:      kowens@venable.com
             jnassiri@venable.com

 Eli Javid Bendavid                                                    Fahim Farivar
 6839 Kings Harbor Drive                                               Farivar Law Firm PC
 Rancho Palos Verdes, CA 90275-4621                                    18653 Ventura Blvd., Suite 362
                                                                       Tarzana, CA 91356
 Attn: BMW Financial Services NA, LLC Dept.                            BMW Financial Services NA LLC
 Ascension Capital Group                                               4515 Santa Fe Avenue
 Account: XXXXX4721                                                    Dept. APS
 P.O. Box 165028                                                       Oklahoma City, OK 73118
 Irving, TX 75016

 BMW Financial Services
 Customer Service Center
 PO Box 3608
 Dublin OH 43016-0306




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
DOCS_LA:325625.3 32274/001
                                                                            2
